ORDER
On August 21, 2003, this court suspended respondent Richard S. Eskola from the practice of law for a period of 30 days, commencing September 1, 2003.
The Director of the Office of Lawyers Professional Responsibility has filed an affidavit certifying that, to the best of the Director’s knowledge, respondent has complied with the terms of the suspension order, and stating that the Director does not oppose reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard S. Eskola is reinstated to the practice of law in the State of Minnesota effective October 1, 2003. Respondent shall successfully complete the professional responsibility portion of the bar examination within one year of the date of the court’s August 21, 2003, suspension order as provided in that order.
BY THE COURT:
/s/Paul H. Anderson Associate Justice